DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 are pending.  Claims 1-11 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-11) in the reply filed on 01/21/2021 is acknowledged.  “Applicant traverses the restriction requirement on the basis there would not be a serious burden on the Examiner if restriction is not required: and “it would be more efficient to examine all claims at once.”  However, Applicants do not explain why a burden would not exist based on the factors presented in the Requirement for Restriction/Election.  Thus, claims 1-11 are examined.  Claims 12-17 are withdrawn.

Claim Interpretations
	“Optical components” are very broadly explained in the specification as “glass fibers or photonic integrated circuits (PIC), which can comprise, among other things, photodetectors, light sources, modulators, or passive optical structural elements such as power splitters or filters” (0002) and “comprising single-mode fibers or multi-mode fibers made of organic or inorganic materials, semiconductor-based integrated optical chips such as lasers, photodiodes, superluminescent diodes, or silicon photonics chips, or other integrated optical chips on the 
	“Beam-shaping elements” are very broadly explained in the specification as “it is possible to produce structures which are designated to influence (modify) the mode field diameter of light beams in practically any desired way, and which are here referred to as beam-shaping elements” (0047).
	“Optical couplings” are very broadly explained in the specification as “a device that is capable of optical guidance and ensures that light can be transmitted, preferably with as little loss as possible, between a first optical component and a second optical component” (0033).
	Claim 1 amounts to providing first and second optical components (OC1, OC2), then specifying an arrangement of OC1 and OC2 that yields optical coupling between them, then producing a beam shaping element (BSE1) on/with the OC1 using direct-writing lithography, then positioning this BSE1-OC1 on a base plate.  The claims does not require any procedures to fix or further assemble the OC2.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
A. “common base plate”
In claim 1, the above language is confusing because it is not clear in relation to what two or more things the base plate is common.
	
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KOOS (US 8,903,205).	
As to claim 1 KOOS teaches providing first and second optical components (OC1, OC2), then specifying an arrangement of OC1 and OC2 that yields optical coupling between them, then producing a beam shaping element (BSE1) on/with the OC1 using direct-writing lithography, then positioning this BSE1-OC1 on a base plate (component carrier 10 with “planar integrated photonic Subsystems to be connected are based on semi-conductor optical waveguides with high refractive index contrast and correspondingly small mode field diameters of a few hundred nanometers [i.e. BSE1/2] while the connecting waveguides are characterized by Small to average index contrasts and correspondingly higher mode field diameters of up to several micrometers”; Figs, col. 7, col. 9, ll. 51-67 and col. 16, for example).  As acknowledged in the specification as to the coupling (e.g. waveguides) and “optical components” (e.g. glass fibers or photonic integrated circuits (PIC), which can comprise, among other things, photodetectors, light sources, modulators, or passive optical structural elements such as power splitters or filters): “U.S. Patent No. 8,903,205 B2 discloses a method for connecting optical components using polymer waveguides (photonic wire bonds, PWB), which are produced in situ by a three-dimensional direct-writing lithography method. The optical components to be connected are initially fastened here with low accuracy on a common base plate and subsequently connected to one another using polymer waveguides” (para. 0015).
As to claim 2, KOOS teaches to produce OC2-BSE2 using direct-writing lithography, then positioning this BSE2-OC2 on a base plate as acknowledged above from the instant specification (para. 0015).
As to claim 3, KOOS teaches wherein interspaces between the first and second beam shaping elements are filled at least partially with an optically transparent material (col. 17, ll. 1-12).  The following capability of the BSEs does not distinguish from the BSE compositions/structures of KOOS: “the optically transparent material is configured to reduce at least one of reflection losses between the beam-shaping elements or a chromatic aberration of a light beam passing through the beam-shaping elements.”
As to claim 4, KOOS teaches to use alignment marks (col. 11, ll. 39-46, for example).
As to claims 5-6, KOOS teaches wherein for the optical coupling a beam path is selected which has at least one portion selected from a beam-expanding portion, a collimated portion, or a beam-narrowing portion (“waveguide structures can also be used that guide the light along a convex dielectric interface in the form of so-called whispering gallery modes”; col. 13, ll. 10-16).
As to claim 7, “wherein the beam of the optical coupling outside the beam shaping elements has a diameter of 5 μm to 100 μm” is an intended use of the device which is not recited as an active step; thus, this fails to distinguish from the method of producing optical system of KOOS.
As to claim 8, KOOS teaches ORMOCER waveguide (col. 4, ll. 21-67).  The specification states that “To produce the beam-shaping elements, it is also possible to use a material having a refractive index that can change as a result of exposure to light, in particular an ORMOCER®, a glass or a polymer” (para. 0078).
As to claim 9, KOOS wherein the first optical component is an optical chip and the first beam-shaping element applied on the optical chip (Figs. 2-4 and col. 7, ll. 12-15, for example).  The following capability of the optical chip does not distinguish from the optical chip compositions/structures of KOOS: “optical chip is configured such that a deflection of light propagating in a plane of the optical chip into a direction that is oriented at an angle with respect to the surface of the optical chip is effected or light from a direction that is oriented at an angle with respect to the surface of the optical chip is deflected in a propagation direction that is located in the surface of the optical chip, wherein the angle is at least 50° relative to the surface of the optical chip.”
As to claim 10, the following capability of the optical chip does not distinguish from the optical chip compositions/structures of KOOS: “wherein the propagating light traverses a further optical chip or an optically transparent window located in the optical chip or in the further optical chip.”
As to claim 11, KOOS teaches wherein the second optical component comprises a second optical chip with a second beam-shaping element fixed thereto (Figs. 2-4 and col. 7, ll. 12-15, for example).  The following intended use or capability of the chip does not distinguish from the optical chip compositions/structures of KOOS: “wherein the light propagating from the first optical component is coupled into the second beam-shaping element, and wherein the first and second beam-shaping elements are configured to deflect light from a direction which is oriented at an angle with respect to the surface of the respective optical chip into a propagation direction which is located in the plane of the respective optical chip.”

Claim Rejections - Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
These rejections are presented in the interest of compact prosecution to the extent the specification discloses a single embodiment of “heating surface” on/in window element or protection element.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over DIETRICH P-1 ET AL: "Lenses for lowloss chip-to-fiber and fiber-to-fiber coupling fabricated by 3D direct-write lithography", 2016 CONFERENCE ON LASERS AND ELECTRO-OPTICS (CLEO), OSA, 5 June 2016, pages 1-2 in view of KOOS. 
	DIETRCIH teaches a method for producing (paragraph 1) an optical system, which has at least two separate optical components and at least one optical connection between the two optical components, comprising the following steps: a) providing a first optical component (single-mode fiber SMF in figure l(b)) and a second separate optical component (laser diode LD), wherein the first optical component has a first beam profile and the second optical component has a second beam profile; b) designing (see paragraph 2: "simulation and optimization of the lenses") the optical system by establishing an arrangement of the first optical component and the second optical component and the shape and target position of at least one beam-shaping element, wherein the beam-shaping element is configured to alter the first beam profile and/or the second beam profile in such a way that, after a positioning of the first optical component and the second optical component, an optical coupling occurs between the first optical component and the second optical component; c) producing (paragraph 2: "lenses were fabricated by a commercial TPP system") the beam-shaping element by means of a three-dimensional direct-writing lithography method in-situ at the target position, wherein the beam-shaping element is permanently connected to the first optical component and/or to the second optical component (see the statements in Box VIII), whereby at least one optical component is obtained with the addition of the beam-shaping element; and d) positioning and securing the optical component with the added beam-shaping element (paragraph 3: "optimising all rotational and translational degrees of freedom") on a common base plate, thereby obtaining the optical system.
	Dietrich does not explicitly describe that the added component is positioned and secured on a base plate. 
However, as admitted in the specification, this is common in the field of micro-optics to optically couple elements by positioning and securing them on a base plate.  The specification states that “U.S. Patent No. 8,903,205 B2 discloses a method for connecting optical components using polymer waveguides (photonic wire bonds, PWB), which are produced in situ by a three-dimensional direct-writing lithography method. The optical components to be connected are initially fastened here with low accuracy on a common base plate and subsequently connected to one another using polymer waveguides” (para. 0015).  KOOS teaches component carrier 10 with “planar integrated photonic Subsystems to be connected are based on semi-conductor optical waveguides with high refractive index contrast and correspondingly small mode field diameters of a few hundred nanometers [i.e. BSE1/2] while the connecting waveguides are characterized by Small to average index contrasts and correspondingly higher mode field diameters of up to several micrometers” (Figs, col. 7, col. 9, ll. 51-67 and col. 16, for example).  Thus, it would have been obvious to a person skilled in the art to position and secure the components, such as the laser diode and the single-mode fiber from Deitrich, according to the method step d) from claim 1.
As to claim 4, Dietrich teaches alignment marks (Fig. 1).
As to claims 5-6, Dietrich teaches wherein for the optical coupling a beam path is selected which has at least one portion selected from a beam-expanding portion, a collimated portion, or a beam-narrowing portion (Fig. 1 and para. 2).
As to claim 8, Dietrich teaches wherein a solid material having a refractive index which changes due to the exposure to light is used to produce the first beam-shaping element (para. 2).
As to claim 2, KOOS teaches to produce OC2-BSE2 using direct-writing lithography, then positioning this BSE2-OC2 on a base plate as acknowledged above from the instant specification (para. 0015).
As to claim 3, KOOS teaches wherein interspaces between the first and second beam shaping elements are filled at least partially with an optically transparent material (col. 17, ll. 1-12).  The following capability of the BSEs does not distinguish from the BSE compositions/structures of KOOS: “the optically transparent material is configured to reduce at least one of reflection losses between the beam-shaping elements or a chromatic aberration of a light beam passing through the beam-shaping elements.”
As to claim 4, KOOS teaches to use alignment marks (col. 11, ll. 39-46, for example).
As to claims 5-6, KOOS teaches wherein for the optical coupling a beam path is selected which has at least one portion selected from a beam-expanding portion, a collimated portion, or a beam-narrowing portion (“waveguide structures can also be used that guide the light along a convex dielectric interface in the form of so-called whispering gallery modes”; col. 13, ll. 10-16).
As to claim 7, “wherein the beam of the optical coupling outside the beam shaping elements has a diameter of 5 μm to 100 μm” is an intended use of the device which is not recited as an active step; thus, this fails to distinguish from the method of producing optical system of KOOS.
As to claim 8, KOOS teaches ORMOCER waveguide (col. 4, ll. 21-67).  The specification states that “To produce the beam-shaping elements, it is also possible to use a material having a refractive index that can change as a result of exposure to light, in particular an ORMOCER®, a glass or a polymer” (para. 0078).
As to claim 9, KOOS wherein the first optical component is an optical chip and the first beam-shaping element applied on the optical chip (Figs. 2-4 and col. 7, ll. 12-15, for example).  The following capability of the optical chip does not distinguish from the optical chip compositions/structures of KOOS: “optical chip is configured such that a deflection of light propagating in a plane of the optical chip into a direction that is oriented at an angle with respect to the surface of the optical chip is effected or light from a direction that is oriented at an angle with respect to the surface of the optical chip is deflected in a propagation direction that is located in the surface of the optical chip, wherein the angle is at least 50° relative to the surface of the optical chip.”
As to claim 10, the following capability of the optical chip does not distinguish from the optical chip compositions/structures of KOOS: “wherein the propagating light traverses a further optical chip or an optically transparent window located in the optical chip or in the further optical chip.”
As to claim 11, KOOS teaches wherein the second optical component comprises a second optical chip with a second beam-shaping element fixed thereto (Figs. 2-4 and col. 7, ll. 12-15, for example).  The following intended use or capability of the chip does not distinguish from the optical chip compositions/structures of KOOS: “wherein the light propagating from the first optical component is coupled into the second beam-shaping element, and wherein the first and second beam-shaping elements are configured to deflect light from a direction which is oriented at an angle with respect to the surface of the respective optical chip into a propagation direction which is located in the plane of the respective optical chip.”
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar optical system production techniques from Deitrich and KOOS with a reasonable expectation of success.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743